DETAILED ACTION
This communication is in respond to applicant’s amendment filed on April 13, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.

Status of claims
Claims 1-3 and 5-19 are pending; of which claims 1-3 and 5-19 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response filed on 04/13/2022, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant.
 Ric et al. (US Pat. No. 8,989,958 B2) disclosed a method and system for configuring an on-board maintenance information system in an aircraft, by arranging a filter for filtering data exchanged between a communication interface and a maintenance applying module of an open domain if a maintenance mobile terminal is directly connected to a maintenance information system via another communication interface. Another filter is arranged for filtering data exchanged between the applying module of the open domain and another maintenance applying module of a protected domain if the terminal is directly connected to the information system via the former interface.
Whitlow et al. (US Pat. No. 10,529,240 B2) disclosed a method and system for intelligently mining information and briefing an aircrew on conditions outside the aircraft. The method involves receiving the information from multiple sources remote from the aircraft. The mission information model is populated with the information. Determination is made which of the current information has operational impact. The current information is filtered by relevance to a phase of flight. The current information structure is maintained. The information type is assigned from the set. The best format is determined for displaying the item of information. The item of information in the best format is displayed on a display.
Jeerage et al. (US Pat. No. 8,260,552 B2) disclosed a method and system for determining location information using dual filters. Real time location of aircraft is determined with real time Kalman filter based on received inertial navigation system information and global navigation satellite system (GNSS) information. GNSS information is delayed by an interval. Predictive location of aircraft is determined with delay Kalman filter based on inertial navigation system and delayed GNSS information, and interval. Predictive location determined from filter, is selected as new real time location of aircraft in response to inaccuracy of real time location determined from filter.
Delaney et al. (US Pat. No. 10,911,403 B1) disclosed a method and system for secured maintenance gateway for avionics systems with filtering engines that stores and retrieves configuration file and compares current configuration of network interface device to retrieved configuration from configuration files. The filtering engine determines whether first data packets satisfy an inspection criteria by executing an address resolution protocol function. The filtering engine transmits the first data packets to a second processing circuit responsive to determining that the first data packets satisfy the inspection criteria. The filtering engine comprises an integrity function to evaluate the configuration of a network interface device. The filtering engine stores and retrieves a configuration file, compares a current configuration of the network interface device to the retrieved configuration from the configuration file, and determines whether the network interface device satisfies the integrity function based on the comparison.
The prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “...a barrier of a second type arranged to filter information transmitted from the communication domain to the avionics domain, this second type barrier being configured to carry out at least a syntactic filtering of said information transmitted from the communication domain to the avionics domain, wherein the avionics domain comprises at least one item of avionics equipment of which flight management function is configured to carry out semantic analysis of information received by said function, this semantic analysis comprising comparing said information to a flight aspect of the aircraft to determine an impact on the aircraft and determining an acceptance or a rejection of said information by said function based on the determined impact of said information to the flight aspect of the aircraft”, within the claimed invention as a whole, as recited in claim 1, and similarly recited in claims 13 and 15.
Therefore, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491